COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00227-CV


Lou Anne Perkins                           §    From the 362nd District Court

v.                                         §    of Denton County (15-09007-362)

                                           §    August 16, 2018
Barry Hicks d/b/a Sunshine
Remodeling                                 §    Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed and remanded in part.

We affirm the trial court’s summary judgment on Appellant Lou Anne Perkins’s

breach-of-contract and breach-of-warranties claims. We reverse the trial court’s

summary judgment on Perkins’s negligence claim and remand that cause of

action to the trial court for further proceedings.

      It is further ordered that each party shall bear their own costs of this

appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr